


Exhibit 10.31
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”) dated as of October 25, 2012 between Validus
America, Inc., a Delaware corporation (the “Company”), John J. Hendrickson (the
“Executive”), and, for purposes of Section 12.04 hereof only, Validus Holdings,
Ltd., a Bermuda corporation (the “Parent”). This Agreement shall be effective on
February 16, 2013 (the “Start Date”) and neither party shall have any
obligations hereunder prior to the Start Date.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS


SECTION 1.01     Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:


“Affiliate” or “Affiliates” means the Parent or any Subsidiary of the Parent.
“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive's duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its Affiliates)
or failure, neglect or refusal by the Executive to perform his duties and
responsibilities without the same being corrected within ten (10) days after
being given written notice thereof; (e) failure by the Executive to
substantially perform his duties and responsibilities hereunder (other than by
reason of disability due to physical or mental illness) without the same being
corrected within thirty (30) days after being given written notice thereof, as
determined by the Company in good faith; (f) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive's
performance of his duties without the same being corrected within ten (10) days
after being given written notice thereof; (g) the Executive's use of illegal
drugs without the same being corrected within ten (10) days after being given
written notice thereof; or (h) the material breach by the Executive of any of
the covenants contained in this Agreement without, in the case of any breach
capable of being corrected, the same being corrected within ten (10) days after
being given written notice thereof.
“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.
“Good Reason” means, without the Executive's written consent and subject to the
timely notice requirement and the Company's opportunity to cure as set forth
below, (a) a material breach of this Agreement by the Company; (b) a material
reduction in the Executive's Base Salary or benefits; (c) a material and adverse
change by the Company in the Executive's duties and responsibilities set forth
in Section 3.01 hereof, other than due to the Executive's failure to adequately
perform such duties and responsibilities as determined by the Board of Directors
of the Parent in good faith; or (d) the Company ceases to be a wholly-owned
Subsidiary of the Parent (directly or indirectly), unless the Executive's
employment and all obligations pursuant to this Agreement are assigned to the
Parent or a wholly-owned Subsidiary of the Parent effective prior to, or as of,
the date on which the Company ceases to be a wholly owned Subsidiary of the
Parent; provided, however, that, it shall be a condition precedent to the
Executive's right to terminate employment for Good Reason that (i) the Executive
shall first have given the Company written notice that an event or condition
constituting Good Reason has occurred within ninety (90) days after such
occurrence, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such event or condition, and (ii) a period of thirty (30) days from
and after the giving of such written notice shall have elapsed without the
Company having effectively cured or remedied such occurrence during such 30-day
period; provided further, however, that the Executive's Notice of Termination
(as defined below) for “Good Reason” must be given not later than one hundred
and fifty (150) days following the initial existence of the condition giving
rise to 'Good Reason.'
“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a




--------------------------------------------------------------------------------




period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.


ARTICLE 2
EMPLOYMENT


SECTION 2.01    Employment Period. The Company shall employ the Executive, and
the Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning the Start Date
and ending on the Date of Termination as defined Section 5.01 below (the
“Employment Period”).


ARTICLE 3
POSITION AND DUTIES


SECTION 3.01    Position and Duties. Effective on the Start Date, the Executive
shall serve as Director of Strategy, Risk Management and Corporate Development
of the Parent, render such services to the Company and its Affiliates which are
consistent with Executive's position and have such responsibilities, powers and
duties as may from time to time be prescribed by the Chairman and Chief
Executive Officer of the Parent; provided that such responsibilities, powers and
duties are substantially consistent with those customarily assigned to
individuals serving in such position at comparable companies or as may be
reasonably required by the conduct of the business of the Company or its
Affiliates. The Executive will report directly to the Chairman and Chief
Executive Officer of the Parent. During the Employment Period the Executive
shall devote substantially all of his working time and efforts to the business
and affairs of the Company and its Affiliates. The Executive shall not directly
or indirectly render any services of a business, commercial or professional
nature to any other person not related to the business of the Company or its
Affiliates, whether for compensation or otherwise, without prior written consent
of the Company.


SECTION 3.02    Work Location. While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company in New York, New
York. The Executive shall travel to such places outside of New York, New York on
the business of the Company in such manner and on such occasions as the Company
may from time to time reasonably require.


ARTICLE 4
BASE SALARY AND BENEFITS


SECTION 4.01    Base Salary. During the Employment Period, the Executive's base
salary will be $650,000.00 per annum (the “Base Salary”). The Base Salary will
be payable semi-monthly in twenty four (24) equal installments. Annually during
the Employment Period, the Company shall review with the Executive his job
performance and compensation, and if deemed appropriate by the Board of
Directors of the Parent or its delegate, in its discretion, the Executive's Base
Salary may be increased.


SECTION 4.02    Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Parent; provided, however, that the
Executive's target annual bonus will be 150% of his Base Salary.


SECTION 4.03    Benefits. In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:
        




--------------------------------------------------------------------------------




(a) major medical, life insurance and disability insurance coverage that is
substantially similar in the aggregate as is, or may during the Employment
Period, be provided generally for senior executive officers of the Parent as set
forth from time to time in the applicable plan documents;
(b) ten (10) paid days off for sick leave and a maximum of four (4) weeks of
paid vacation annually during the term of the Employment Period;
(c)
benefits, including an annual pension contribution (or equivalent) equal to 10%
of Base Salary, under any plan or arrangement available generally for senior
executive officers of the Parent (excluding any benefits provided exclusively on
account of a senior executives officer's employment in Bermuda), subject to and
consistent with the terms and conditions and overall administration of such
plans as set forth from time to time in the applicable plan documents; and

(d)
other fringe benefits customarily provided to similarly situated senior
executives of the Parent or the Company residing in the United States.



Upon termination of the Employment Period, to the extent permitted under terms
of the applicable plan, the Executive may elect continuation of the benefits
described in subclause (a) above through the plans provided by the Company (or
the Parent) at the Executive's own expense until such time as the Executive
commences participation in another employer's comparable group plans. The
Executive agrees to immediately notify the Company at the time he commences
participation in another such plan.
SECTION 4.04 Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company's policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company's requirements with respect to
reporting and documentation of expenses.


SECTION 4.05 Long Term Incentive Plan. During the Employment Period, the
Executive shall be eligible to participate in the Validus Holdings, Ltd. 2005
Long Term Incentive Plan (or any successor plan) under which equity-based
compensation awards may be made to the Executive, as determined in the sole
discretion of the Compensation Committee of the Board of Directors of the
Parent.




ARTICLE 5
TERM AND TERMINATION
                    
SECTION 5.01 Date of Termination. The Employment Period shall end on the Date of
Termination. For purposes of this Agreement, the “Date of Termination” shall
mean the first to occur of the following: (a) the six (6) month anniversary of
the Company providing Notice of Termination (as defined below) without Cause to
the Executive; (b) immediately upon the Company providing Notice of Termination
for Cause to the Executive; (c) the six (6) month anniversary of the Executive
providing Notice of Termination to the Company with Good Reason, subject to the
terms of section 5.03 below; (d) the six (6) month anniversary of the Executive
providing Notice of Termination by the Executive without Good Reason to the
Company; (e) the fifth (5th) day following the Company providing Notice of
Termination to the Executive as a result of the Executive's Permanent
Disability; or (f) the date of Executive's death. In the event that there are
circumstances which would give rise to a termination by the Company for Cause,
the Company may, in its sole and exclusive discretion, treat such termination as
a termination without Cause.


SECTION 5.02 Resignation by the Executive Without Good Reason. If the Employment
Period shall be terminated as a result of the Executive's resignation or leaving
of his employment, other than for Good Reason, Executive shall continue to: (a)
receive Base Salary and the benefits set forth in Section 4.03 through the Date
of Termination and, payable at the times such bonuses are payable to other
employees of the Company, any unpaid bonus with respect to the year prior to the
year in which the Notice of Termination is provided, except that any amount
payable after the Executive's “separation from service” (within the meaning of
Treas. Reg. Section 1.409A 1(h)) with the Company will be subject to Section
12.14 below and (b) receive reimbursement of all Reimbursable Expenses incurred
by the Executive prior to the Date of Termination. Notwithstanding any provision
of this Agreement or any applicable plan or other agreement to the contrary, no
shares of restricted stock of the Parent or stock options of the Parent granted
to the Executive shall vest on or following the date the Executive provides
Notice the of Termination without Good Reason to the Company. The Executive's
entitlements under all other benefit plans and programs of the Company shall be
as determined thereunder.


SECTION 5.03 Termination for Other Reasons. If the Employment Period shall be
terminated by the Executive for Good Reason, by the Company with or without
Cause, as a result of the Executive's Permanent Disability or upon the
Executive's death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination, and, payable at
the times such bonuses are payable to other employees of the




--------------------------------------------------------------------------------




Company, any unpaid bonus with respect to the year prior to the year in which
the Notice of Termination is provided; and (ii) in the case of termination due
to the Executive's permanent disability or death, through the six-month
anniversary of the Date of Termination, except that any amount payable after the
Executive's “separation from service” (within the meaning of Treas. Reg. Section
1.409A 1(h)) with the Company will be subject to Section 12.14 below; (b) vest
in any shares of restricted stock of the Parent and any Parent stock options
granted to the Executive through the Date of Termination; (c) receive
reimbursement for all Reimbursable Expenses incurred by the Executive prior to
the Date of Termination; and (d) in the event the Employment Period shall be
terminated under this Section 5.03 other than by the Company with Cause, receive
a bonus for the year Notice of Termination is given, prorated for the number of
full or partial months during which the Executive provided services to the
Company, payable at the time such bonus is payable to other employees of the
Company. The Executive's entitlements under all other benefit plans and programs
of the Company shall be as determined thereunder. Amounts described in clause
(a) above will be paid, subject to Section 12.14 below, as described in Sections
4.01 and 4.03 above.


SECTION 5.04 Notice of Termination. Any termination by the Company for Permanent
Disability or Cause or without Cause or by the Executive for Good Reason or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, with respect to termination by the
Company for Permanent Disability or Cause or resignation by the Executive for
Good Reason, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated.


SECTION 5.05 Garden Leave. Following the provision of a Notice of Termination
either by the Company or by the Executive, the Company may direct, in its sole
and exclusive discretion, that the Executive perform no duties, exercise no
powers and resign from any office held in connection with his employment with
the Company or its Affiliates; provided, however, that, following any such
direction, the Executive will continue to be required to comply with his other
obligations under this Agreement (and will continue to have a duty of loyalty to
the Company as an employee) through the end of the Employment Period.


ARTICLE 6
CONFIDENTIAL INFORMATION


SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The Executive
will not disclose or use at any time during or after the Employment Period any
Confidential Information of which the Executive is or becomes aware, whether or
not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Executive's
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.


ARTICLE 7
INTELLECTUAL PROPERTY


SECTION 7.01 Ownership of Intellectual Property. In the event that the Executive
as part of his activities on behalf of the Company generates, authors or
contributes to any invention, design, new development, device, product, method
of process (whether or not patentable or reduced to practice or comprising
Confidential Information), any copyrightable work (whether or not comprising
Confidential Information) or any other form of Confidential Information relating
directly or indirectly to the business of the Company or its Affiliates as now
or hereinafter conducted (collectively, “Intellectual Property”), the Executive
acknowledges that such Intellectual Property is the sole and exclusive property
of the Company and hereby assigns all right, title and interest in and to such
Intellectual Property to the Company. Any copyrightable work prepared in whole
or in part by the Executive during the Employment Period will be deemed “a work
made for hire” under Section 201(b) of the Copyright Act of 1976, as amended,
and the Company will own all of the rights comprised in the copyright therein.
The Executive will promptly and fully disclose all Intellectual Property and
will cooperate with the Company to protect the Company's interests in and rights
to such Intellectual Property (including providing reasonable assistance in
securing patent protection and copyright registrations and executing all
documents as reasonably requested by the Company, whether such requests occur
prior to or after termination of Executive's employment hereunder).


ARTICLE 8
DELIVERY OF MATERIAL UPON TERMINATION OF EMPLOYMENT


SECTION 8.01 Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive's
employment with the Company for any reason, the




--------------------------------------------------------------------------------




Executive will promptly deliver to the Company all property of the Company or
its Affiliates, including, without limitation, all copies and embodiments, in
whatever form or medium, of all Confidential Information or Intellectual
Property in the Executive's possession or within his control (including written
records, notes, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information or Intellectual Property)
irrespective of the location or form of such material and, if requested by the
Company, will provide the Company with written confirmation that, to the best of
his knowledge, all such materials have been delivered to the Company.


ARTICLE 9
NONCOMPETITION AND NONSOLICITATION


SECTION 9.01 Noncompetition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Affiliates, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending six (6) months after the Date of
Termination (the “Noncompetition Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Affiliates as such businesses exist or are in process or being planned as
of the Date of Termination, within any geographical area in which the Company or
its Affiliates engage or plan to engage in such businesses; provided, however,
that the portion of the Noncompetition Period following the Date of Termination
shall be reduced by the period of time, if any, between the date a Notice of
Termination is given and the Date of Termination. It shall not be considered a
violation of this Section 9.01 for the Executive to be a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.


SECTION 9.02 Nonsolicitation of Employees. The Executive hereby agrees that
during the Employment Period and for a period of twelve (12) months after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Affiliates to leave the employ of the Company or
its Affiliates, or in any way interfere with the relationship between the
Company or its Affiliates and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Affiliates at any time during such Nonsolicitation Period or within the
six-month period prior thereto.


SECTION 9.03 Nonsolicitation of Customers. During the Nonsolicitation Period,
the Executive will not induce or attempt to induce any customer, supplier,
client, insured, reinsured, reinsurer, broker, licensee or other business
relation of the Company or its Affiliates to cease doing business with the
Company or its Affiliates.


SECTION 9.04 Enforcement. If, at the enforcement of Sections 9.01, 9.02 or 9.03,
a court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.


ARTICLE 10
EQUITABLE RELIEF


SECTION 10.01 Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive's services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02
or 9.03could cause irreparable harm to the Company for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01, 9.02 or 9.03, the Company shall have the absolute right to apply to
any court of competent jurisdiction for such injunctive or other equitable
relief as such court may deem necessary or appropriate in the circumstances.












--------------------------------------------------------------------------------




ARTICLE 11
EQUITABLE RELIEF


SECTION 11.01 Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) except for
agreements provided to the Company by the Executive, the Executive is not a
party to or bound by any employment agreement, noncompetition agreement, garden
leave agreement or confidentiality agreement with any other Person, and (c) upon
the execution and delivery of this Agreement by the Company, this Agreement will
be the valid and binding obligation of the Executive, enforceable in accordance
with its terms. Notwithstanding Section 11.02 below, in the event that any
action is brought against Executive involving any breach of any employment
agreement, noncompetition agreement or confidentiality agreement with any other
Person, the Executive shall bear his own costs incurred in defending such
action, including but not limited to, court fees, arbitration costs, mediation
costs, attorneys' fees and disbursements.


SECTION 11.02 General Indemnification. The Company agrees that if the Executive
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (each, a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive's alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent permitted or authorized
by applicable law and its organizational documents, against all cost, expense,
liability and loss reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive's
heirs, executors and administrators. The Company agrees to maintain a directors'
and officers' liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.


ARTICLE 12
MISCELLANEOUS


SECTION 12.01 Rights and Remedies. The Company will be entitled to enforce its
rights and remedies under this Agreement specifically, without posting a bond or
other security, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.


SECTION 12.02 Rights and Remedies. The Company will be entitled to enforce its
rights and remedies under this Agreement specifically, without posting a bond or
other security, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.


SECTION 12.03 Parties, Successors and Assigns. This Agreement is an agreement
between the Executive and the Company. However, the obligations imposed upon the
Company may be assigned to and/or satisfied by an Affiliate; provided, however,
that the Company shall remain secondarily liable in the event of any such
assignment. Any payment made or action taken by an Affiliate shall be considered
to be a payment made or action taken by the Company for purposes of determining
whether the Company has satisfied its obligations under the Agreement. All
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Company.


SECTION 12.04 Parent Guarantee. The Parent agrees and hereby guarantees to the
Executive that all compensation and benefits required to be paid or provided to
Executive under this Agreement will, to the extent not timely paid by the
Company or one of it Affiliates, instead be timely paid by the Parent. This is a
guaranty of payment and performance and not merely of collection. If the Company
fails to make any payment when due with respect to




--------------------------------------------------------------------------------




the Executive or to perform any duties, obligations or covenants with respect to
the Company's obligations with respect to the Executive, the Parent will as soon
as practicable and unconditionally pay to Executive such amounts and perform
such duties, obligations and covenants.


SECTION 12.05 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.


SECTION 12.06 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.


SECTION 12.07 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


SECTION 12.08 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.


SECTION 12.09


If to the Executive:
To the last address delivered to the Company by the Executive in the manner set
forth herein.
 
 
If to the Company:
Validus Holdings, Ltd.
29 Richmond Road
Pembroke, HM08
Bermuda


Attn: General Counsel





or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
SECTION 12.10 Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


SECTION 12.11 No Third Party Beneficiary. This Agreement will not confer any
rights or remedies (or any obligations) upon any person other than the Company,
the Executive and their respective heirs, executors, successors and assigns.


SECTION 12.12 Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements or representations by or among the parties,
written or oral, that may have related in any way to the subject matter hereof.


SECTION 12.13 Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.






--------------------------------------------------------------------------------




SECTION 12.14 Survival. Sections 4.06, 6.01, 7.01, 8.01 and Articles 9 through
12 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.


SECTION 12.15 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAW OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE PARTIES HEREBY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF NEW YORK.


SECTION 12.16 409A.


(a)It is intended that this Agreement will comply with Section 409A and Section
457A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A or Section
457a, the parties hereto will negotiate in good faith to amend the Agreement in
a manner that preserves the original intent of the parties to the extent
reasonably possible. No action or failure to act pursuant to this Section 12.14
shall subject the Company to any claim, liability, or expense, and the Company
shall not have any obligation to indemnify or otherwise protect the Executive
from the obligation to pay any taxes, interest or penalties pursuant to Section
409A or Section 457A of the Code.


(b)    Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his or her “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive's “separation from service,” or (ii) the date of the
Executive's death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 12.14 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.


(b)    With respect to any reimbursement or in-kind benefit arrangements of the
Company and its subsidiaries that constitute deferred compensation for purposes
of Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.


SECTION 12.17 Arbitration. Except as otherwise set forth in Section 10.01 above,
in the event that a dispute shall arise between the parities concerning this
Agreement, such dispute shall be submitted to the Judicial Arbitration and
Mediation Services, Inc (“JAMS”) for resolution in a confidential private
arbitration in accordance with the comprehensive rules and procedures of JAMS.
Any such arbitration proceeding shall take place in New York City before a
single arbitrator. The arbitrator shall be acceptable to both the Company and
the Executive. However, if the parties cannot agree on an acceptable arbitrator,
the dispute shall be decided by a panel of three arbitrators, one appointed by
each of the parties and the third appointed by the other two arbitrators or, if
the arbitrators do not agree, appointed by the JAMS. Each party shall each bear
their respective costs (including attorney's fees) and shall split the fee of
the arbitrator; provided, however, that if following his "separation from
service" (as defined above) the Executive prevails in a dispute with the
Company, the Company shall be responsible for the reasonable attorney's fees
incurred by the Executive in connection with the dispute. Judgment upon the
final award rendered by such arbitrator,




--------------------------------------------------------------------------------




after giving effect to the JAMS internal appeal process, may be entered in any
court having jurisdiction thereof. If JAMS is not in business or is no longer
providing arbitration services, then the American Arbitration Association shall
be substituted for JAMS for the purposes of the foregoing provisions. Each party
agrees that it shall maintain confidentiality in respect to any arbitration
between them.


































































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
VALIDUS AMERICA, INC.




By:    /s/ Edward J. Noonan
________________________
Printed Name: Edward J. Noonan
Title: Director




By:    /s/ John J. Hendrickson
_____________________________
John J. Hendrickson


Validus Holdings, Ltd.
(For purposes of Section 12.04 hereof only)




By:    /s/ Robert F. Kuzloski
_____________________________
Printed Name: Robert F. Kuzloski
Title: EVP and General Counsel




